Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 1 of 11



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                   Case No.: 1:20-cv-20218-FAM
                                       Civil - Moreno/Louis

  OJ COMMERCE LLC,

         Petitioner,
  vs.

  AMAZON SERVICES, LLC,

        Respondent,
  _______________________________/

      PETITIONER OJ COMMERCE LLC’S MOTION TO ASSESS ATTORNEY’S FEES
                AGAINST RESPONDENT AMAZON SERVICES, LLC

         Petitioner OJ COMMERCE LLC (“Petitioner” or “OJC”) files this motion to assess

  attorney’s fees against Respondent AMAZON SERVICES, LLC (“Respondent” or “Amazon”),

  pursuant to Fed. R. Civ. P. 54(d)(2)(D) and Local Rule 7.3, and in support thereof states the

  following:

                                          BACKGROUND

         Amazon, the dominant player in the United States online retail market, maintains an

  online marketplace where third-party sellers, such as OJC, can offer goods for sale to consumers.

  Amazon wields its behemoth power to the disadvantage of relatively small third-party sellers like

  OJC in a number of ways, including forcing third-party sellers to purchase overpriced services

  and to accept unfavorable contract terms in order to participate and effectively compete in the

  Amazon online marketplace.1 One such term is Amazon’s requirement that its third-party sellers


  1
   See, e.g., Amazon Accused of Monopolization, Massive Price-Fixing Scheme, March 20, 2020,
  https://news.bloomberglaw.com/mergers-and-antitrust/amazon-accused-of-monopolization-massive-
  price-fixing-scheme; see also Eugine Kim, Amazon’s updated suspension policy still has sellers

                                                  1
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 2 of 11



  submit to costly arbitration to resolve disputes. In November 2018, in accordance with this

  arbitration provision, OJC filed an arbitration claim with the American Arbitration Association

  against Amazon. The initial filing fee was a staggering $8,250. Throughout the arbitration,

  Amazon refused to cooperate in good faith with respect to discovery and other stipulations,

  compounding litigation issues and ultimately driving up the arbitrator’s fee to approximately

  $20,000—almost 15% of the amount ultimately awarded and an amount that would likely be

  prohibitively expensive for many third-party sellers lacking Amazon’s boundless resources.

         On November 7, 2019, over six months ago, the arbitrator issued an award in favor of

  OJC and against Amazon, in the amount of $119,198.34, plus prejudgment interest and certain

  costs. [DE 1-2]. The award specifically provided for Amazon to make payment to OJC within 30

  days. For a period of time, Amazon purported to seek an alternative settlement; however, these

  superficial conversations did not develop into any agreement. At no time did Amazon seek

  permission from OJC or the arbitrator, via motion or otherwise, to extend the payment date. That

  Amazon’s settlement ovations were a mere pretext are evidenced by a series of emails between

  undersigned counsel and Amazon seeking payment to no avail.

         Ultimately, thirty days elapsed on December 7, 2019, and Amazon failed to make

  payment. On December 20, 2019, OJC reached out to Amazon seeking the overdue payment.

  [Exhibit A]. Amazon did not reply. On December 26, 2019, OJC again asked for payment,

  advising Amazon that a continuing delinquency would result in legal action. [Exhibit B]. Again,

  with payment now weeks overdue, Amazon ignored the request.


  worried about getting inexplicably booted, July 20, 2019,
  https://www.cnbc.com/2019/07/20/amazons-updated-suspension-policy-still-has-sellers-
  worried.html.
                                                  2
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 3 of 11



          On January 17, 2020, after numerous unsuccessful attempts to demand payment, OJC

  was forced to file its Petition to Confirm Arbitration Award (the “Petition”) with this Court. [DE

  1]. On February 19, 2020, more than a month after this action was initiated, Amazon

  acknowledged, for the first time, its obligation to pay the arbitration award but contested OJC’s

  entitlement to attorney’s fees. [Exhibit C]. Despite admitting that it had no basis upon which to

  oppose the arbitration award itself, Amazon vigorously opposed OJC’s Petition in its filed

  response and sought to file a sur-reply to further oppose the Petition on the basis that OJC was

  not entitled to attorney’s fees. [DE 13]. On March 19, 2020, the Court granted the Petition and

  entered final judgment in favor of OJC and against Amazon confirming the arbitration award in

  its entirety. [DE 19, 20]. The Court denied without prejudice OJC’s request for costs and

  attorney’s fees in its Petition with leave to refile as a separate motion. [DE 19].

                                       LEGAL ARGUMENTS

     I.      The Court should award attorney’s fees under the Revised Florida Arbitration
             Code.
          The Revised Florida Arbitration Code, under which OJC filed its meritorious Petition,

  specifically provides for the award of attorney’s fees upon the court’s confirmation of an

  arbitration award:

          On motion of a prevailing party to a contested judicial proceeding under s. 682.12,
          s. 682.13, or s. 682.14, the court may add reasonable attorney fees and other
          reasonable expenses of litigation incurred in a judicial proceeding after the award
          is made to a judgment confirming, vacating without directing a rehearing,
          modifying, or correcting an award.

  Fla. Stat. § 682.15.

          Florida courts, state and federal, routinely apply § 682.15 to award attorney’s fees and

  costs. Celasco v. Merrill Lynch, Pierce, Fenner & Smith Inc., No. 19-20818-CIV, 2019 WL
                                                    3
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 4 of 11



  5209394, at *8 (S.D. Fla. Aug. 9, 2019), report and recommendation adopted, No. 19-CV-

  20818-UU, 2019 WL 5209243 (S.D. Fla. Aug. 27, 2019) (citing § 682.15(3) and advising that “If

  the Court adopts the undersigned’s RECOMMENDATION that the arbitration award be

  confirmed, the Court should grant Merrill Lynch leave to file a memorandum of law addressing

  the standard for awarding attorney’s fees under the Florida Arbitration Act.”); Landmark, LLC,

  v. Apex Const. Services, LLC, et al., No. 2014-CA-001995, 2018 WL 2198753, at *1 (Fla.Cir.Ct.

  Apr. 23, 2018) (entering final judgment confirming arbitration award and ordering that “F&D, as

  the prevailing party, is entitled to . . . its reasonable attorneys’ fees and costs incurred seeking

  confirmation of the Arbitration Award pursuant to section 682.15, Florida Statutes.”); Fairview

  Open Bible Church v. Freedom Steel Bldg. Corp., No. CACE 17-008898 (04), 2017 WL

  7406265, at *1 (Fla.Cir.Ct. Nov. 08, 2017) (confirming arbitration award and ordering that

  “Claimant is entitled to attorney fees and costs pursuant to Section 682.15(3), Florida Statutes, in

  an amount to be determined at a subsequent hearing.”); Action Air Tech, Inc. v Barr

  Architectural Studio, Inc., No. CACE-15-014755 (02), 2016 WL 8809181, at *1 (Fla.Cir.Ct.

  Dec. 05, 2016) (“Plaintiff, Action Air Tech, Inc., is the prevailing party in confirming the

  arbitration award and is entitled to its reasonable attorneys’ fees and costs pursuant to Section

  682.15, Florida Statutes.”).

          This action has been a contested judicial proceeding, falling squarely under § 682.15(3),

  Fla. Stat. In its response to OJC’s Petition, Amazon claimed that it “has no objection to the

  amounts awarded by the arbitrator”—a thinly-veiled attempt to avoid shouldering OJC’s

  attorneys fees under §682.15(3) by teeing up the argument that the proceeding is uncontested.

  [DE 13 at 1]. Amazon’s conduct prior to and after the filing of the Petition, however, belies this

                                                     4
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 5 of 11



  claim. Amazon did not offer full payment until the filing of this action, which occurred well after

  litigation had been threatened, waiver of service was requested (and ignored), and attorney’s fees

  in drafting and filing the Petition had already accrued. In fact, Amazon failed to pay the allegedly

  uncontested award throughout the pendency of OJC’s Petition. For weeks, OJC’s repeated

  requests for Amazon to make the overdue payment were met with radio silence, leaving OJC

  with no choice but to commence this litigation. Had Amazon simply paid the arbitration award

  prior to—or even in the weeks after—it was due, OJC would not have had to pay undersigned

  counsel to file and litigate this action. Amazon’s persistent and continuing failure to timely

  comply with the arbitrator’s award—despite Amazon’s recent and yet unacted upon protestations

  that it has no objection to complying—has “undermined the very function of arbitration (mainly

  the speedy and efficient resolution of disputes) . . . and needlessly and expensively protracted the

  resolution of [the] dispute.” RONCO Consulting Corp. v. Leading Edge Ventures, LLC, No.

  PWG-17-305, 2018 WL 4095474, at *2 (D. Md. Aug. 28, 2018) (awarding attorney’s fees to

  prevailing petitioner under § 682.15, Fla. Stat.). This is precisely the type of willful

  noncompliance that justifies the award of attorney’s fees.

     II.      The Court should exercise its inherent power to award attorney’s fees to OJC
              because Amazon failed to abide by the arbitrator’s order, without justification.

           In addition to the authority to award fees under § 682.15, Fla. Stat., the Court has the

  inherent power to award attorney’s fees. The Court should exercise that power here, based on

  Amazon’s blatant and unjustified refusal to abide by the arbitrator’s order. See e.g. Bell Prod.

  Engineers Ass’n v. Bell Helicopter Textron, Div. of Textron, Inc., 688 F.2d 997, 999 (5th Cir.

  1982) (“[W]hen a challenger refuses to abide by an arbitrator’s decision without justification,

  attorney’s fees and costs may properly be awarded.”); Int’l Union, United Auto., Aerospace and
                                                     5
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 6 of 11



  Agric. Implement Workers of Am. v. United Farm Tools, Inc., Speedy Mfg. Div., 762 F.2d 76, 77

  (8th Cir. 1985) (holding that an unjustified refusal to abide by an arbitrator’s award may

  constitute bad faith for the purpose of awarding attorneys’ fees); The N.Y.C. Dist. Council of

  Carpenters Pension Fund v. E. Millenium Constr., Inc., No. 03 Civ. 5122, 2003 WL 22773355,

  at *2 (S.D.N.Y. Nov. 21, 2003) (“A court may award attorneys’ fees when a party opposing

  confirmation of an arbitration award refuses to abide by an arbitrator’s decision without

  justification”); Astanza Design, LLC v. Giemme Stile, S.p.A., 220 F. Supp. 3d 641, 652

  (M.D.N.C. 2016) (“federal courts have found it consistent with the purpose of the FAA to award

  attorneys’ fees for litigation commenced to confirm or vacate an arbitration award under the

  FAA, even under their inherent power”).

             The arbitration award is explicit. Amazon had 30 days from November 7, 2019, to make

  payment. [DE 1-2]. Amazon indisputably violated this order, even though—as Amazon has now

  conceded—it had no basis upon which to oppose the arbitration award. This failure forced

  Petitioner to draw upon its own and this Court’s resources to recover upon the award. Amazon’s

  willful and groundless noncompliance calls for the Court’s discretionary award of attorney’s

  fees.

      III.      OJC has accrued attorney’s fees in the amount of $18,142.50.

             In calculating attorneys’ fees awards, courts in this District have “adopted the federal

  lodestar approach as the foundation for setting reasonable fee awards.” Arthur J. Gallagher Serv.

  Co. v. Egan, No. 12-80361-CV, 2015 WL 12130383, at *2 (S.D. Fla. Feb. 18, 2015), report and

  recommendation adopted, No. 12-CV-80361, 2015 WL 12149975 (S.D. Fla. Mar. 30, 2015)

  (citations omitted). The federal lodestar approach calculates a reasonable award of attorneys’ fees

                                                       6
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 7 of 11



  by “multiplying the number of hours reasonably expended times a reasonable hourly rate.” Id.

  (citing American Civil Liberties Union v. Barnes, 168 F.3d 423, 427 (11th Cir. 1999)). In defining

  a reasonable hourly rate, courts look to the prevailing market rate for that legal community for

  lawyers of reasonably similar experience, reputation, and skills. Id. at *3. There is a “strong

  presumption” that the lodestar figure represents a “reasonable” fee. Irish v. Reynolds, 13-CIV-

  10063, 2018 WL 1863765 at *2 (S.D. Fla. Jan. 9, 2018), report and recommendation adopted sub

  nom. Irish v. Hyde, 13-CV-10063, 2018 WL 1863747 (S.D. Fla. Feb. 9, 2018).

          Pursuant to Local Rule 7.3(a), Petitioner provides the following details:

          (1)    This motion is filed timely, within 60 days of rendition of the final judgment in

  its favor.

          (2)    The judgment upon which Petitioner relies on was issued on March 19, 2020. [DE

  19]. Petitioner’s entitlement to an award of attorney’s fees is based upon Fla. Stat. § 682.15(3)

  and this Court’s inherent power to award fees for a refusal to comply with an arbitrator’s order.

          (3)    Petitioner seeks a total of $18,142.50 in attorney’s fees.

          (4)    Terms of fee agreements: OJC’s fee agreement with Roche Cyrulnik Freedman

  LLP provides for payment by the hour.

          (5)    Petitioner seeks fees for the following individuals:

                 (a)     Devin “Velvel” Freedman, Esq. is a founding partner and co-chair of

  Roche Cyrulnik Freedman LLP. Mr. Freedman has practiced for eight years, previously serving

  as counsel at Boies Schiller Flexner LLP. Mr. Freedman is a 2019 recipient of the Daily Business

  Review’s professional excellence award as an attorney “On the Rise.” Mr. Freedman has

  expended a total of 3.2 hours in this case, during which time he conferred with opposing counsel

                                                   7
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 8 of 11



  over multiple attempts to find a resolution, strategized with OJC in seeking payment, and

  reviewed and edited documents filed in this action. Mr. Freedman’s agreed-upon hourly rate with

  OJC is $900 per hour, as reflected in the attached invoices. In the interest of ensuring

  reasonableness of the fees sought, however, Mr. Freedman’s rate has been reduced to $675 per

  hour for purposes of this motion.2 Roche Cyrulnik Freedman LLP’s March and April invoices

  are hereby attached as Exhibit D and E, respectively.

                   (b)       Stephanie Scutti, Esq., a senior associate at Roche Cyrulnik Freedman

  LLP, graduated from Harvard Law School cum laude prior to clerking for the Honorable

  William P. Dimitrouleas and practicing as an associate at Boies Schiller Flexner LLP. Ms. Scutti

  has expended a total of 8.55 hours in this case researching legal issues, editing documents prior

  to filing, and communicating with OJC regarding the same. Ms. Scutti’s agreed-upon hourly rate

  with OJC is $800 per hour, as reflected in the attached invoices. In the interest of ensuring

  reasonableness of the fees sought, however, Ms. Scutti’s rate has been reduced to $500 per hour

  for purposes of this motion. Ms. Scutti’s time is reflected on Roche Cyrulnik Freedman’s

  invoices. [Exhibits D, E].

                   (c)      Shlomo Y. Hecht, Esq. is a Florida International University School of Law

  cum laude Graduate, who has been practicing for three years, and is general counsel for

  Petitioner. Mr. Hecht expended a total of 33.45 hours in this case, during which time he

  researched legal issues and drafted all the documents filed in this case. Mr. Hecht’s hourly rate is

  $350 per hour. A copy of Mr. Hecht’s timesheet is hereby attached as Exhibit F.




  2
  In the interest of ensuring reasonableness, this motion also excludes hours spent by undersigned counsel conferring
  with opposing counsel regarding this motion in an effort to seek resolution short of filing.
                                                           8
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 9 of 11



                                             CONCLUSION

           For the foregoing reasons, the Court should exercise its discretion under § 682.15 and its

   inherent power to award OJC its attorney’s fees.

           WHEREFORE, Petitioner respectfully asks this Court award its reasonable attorney’s fees,

   in the amount of $18,142.50.

                                          Respectfully submitted,

                                          /s/ Velvel (Devin) Freedman
                                          Velvel (Devin) Freedman, Esq.
                                          Florida Bar No. 99762
                                          Stephanie Scutti, Esq.
                                          Florida Bar No. 116176
                                          ROCHE CYRULNIK FREEDMAN LLP
                                          200 S. Biscayne Blvd., Suite 5500
                                          Miami, Florida 33131
                                          Tel. (305) 357-3861
                                          Email: vel@rcfllp.com

                                          Shlomo Y. Hecht, Esq.
                                          3076 N Commerce Parkway
                                          Miramar, FL 33025
                                          Tel. 954-861-0025
                                          Email: sam@hechtlawpa.com

                                          Attorneys for Petitioner OJ Commerce, LLC



                         CERTIFICATE OF GOOD FAITH CONFERENCE

        Pursuant to Local Rule 7.3(b), I hereby certify that a draft motion was served upon opposing

 counsel and that counsel for the movant has conferred with all parties or non-parties who may be

 affected by the relief sought in this draft motion in a good faith effort to resolve the issues but has been

 unable to resolve the issues of entitlement to fees or amount.

                                          /s/ Velvel (Devin) Freedman
                                          Velvel (Devin)
                                                     9    Freedman, Esq.
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 10 of 11



                                 CERTIFICATE OF SERVICE

          I HEREBY certify that on May 18, 2020, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF, and served this document upon Respondent’s

   counsel.


                                      /s/ Velvel (Devin) Freedman
                                      Velvel (Devin) Freedman, Esq.




                                                10
Case 1:20-cv-20218-FAM Document 24 Entered on FLSD Docket 05/18/2020 Page 11 of 11



                                           VERIFICATION

          I’m a member and manager of Petitioner OJ Commerce, LLC, and I was personally

   involved in overseeing this action against Respondent. I’m authorized to make this statement on

   behalf of Petitioner. I affirm that the information contained in this document is true and correct to

   the best of my knowledge.

                                         /s/ _______________________
                                         Jacob Weiss, President and CEO of OJ Commerce, LLC




                                                    11
